Citation Nr: 1816836	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO. 14-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	George J. Singley, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that in an April 2016 substantive appeal (VA Form 9), the Veteran requested a Board video conference hearing for the issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD). A Board video conference hearing has not been held, as requested. It appears that the RO is in the process of scheduling the requested hearing, therefore the issue of an increased disability rating for PTSD is not ripe for adjudication before the Board. In a November 2014 VA Form 9, the Veteran indicated that he did not want a Board hearing for the issues of entitlement to (1) an increased rating for diabetes mellitus and (2) a TDIU, therefore there is no pending hearing for these issues.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal, the Veteran's diabetes mellitus required a treatment regimen consisting of insulin therapy, oral hypoglycemic agents, and a restricted diet.

2. Throughout the appeal, the Veteran's diabetes mellitus did not require regulation of activities and did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospital visits per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a disability rating for diabetes mellitus in excess of 20 percent have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that his diabetes mellitus disability should be rated higher than the currently-assigned disability rating of 20 percent under 38 C.F.R. § 4.119, DC 7913. Specifically, the Veteran asserts that he is insulin dependent with a restricted diet and severe reduction in daily activities.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913. Under DC 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only. A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required. A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913). Noncompensable complications are considered part of the diabetic process under DC 7913. Id.

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation. See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The evidence indicates that throughout the appeal period, the Veteran's diabetes mellitus, at worst, was being managed by a restricted diet, insulin, and oral hypoglycemic agents. Furthermore, the evidence shows that the Veteran did not require regulation of activities as part of his treatment regimen at any point in the appeal period. In April 2014, the Veteran was afforded a VA examination for diabetes mellitus, the examiner determined that the Veteran's diabetes mellitus was managed by restricted diet, oral hypoglycemic agents, and one insulin injection per day but did not require regulation of activities. In the April 2014 VA examination report, the examiner noted that the Veteran required visits less than two times per month to his diabetic care provider for episodes of ketoacidosis and hypoglycemia. The examination report also reflects that the Veteran did not have episodes of ketoacidosis or hypoglycemic reactions that required hospitalization. The Veteran did not experience progressive unintentional weight loss or loss of strength attributable to diabetes mellitus. 

In a March 2014 VA medical record, the Veteran indicated that he started insulin. He stated that he had not started using exercise equipment in his bedroom and that he moved snow for physical activity. The Veteran was educated and encouraged by the medical professional for small lifestyle changes to improve blood sugars.

A January 2014 VA medical record reflects that the Veteran agreed to the exercise goal of using bike inside. The medical professional encouraged SMART goal for physical activity of three times a week for 10-15 minutes per week and lower calorie meals.

In a December 2013 VA medical record, the Veteran indicated that he shoveled snow and chopped wood as physical activities. The medical professional encouraged SMART goal for activity but noted that the Veteran was unable to make the goal. The medical professional's plan for the Veteran included an increase in physical activity to three times a week for 10 minutes on the treadmill. The Veteran was also encouraged on more exercise to a daily process for his hypertension.

A May 2013 VA medical record shows that the Veteran's diabetes mellitus was improved but he still needed improved food choices and exercise.

In a September 2012 VA examination report, the examiner indicated that the Veteran denied episodes of ketoacidosis or hypoglycemic reactions that required hospitalization in the 12 months prior to the examination and visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month. The examiner noted that the Veteran's diabetes mellitus was managed by restricted diet and oral hypoglycemic agents (Glucophage and glyburide) but did not require regulation of activities. The Veteran did not have progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.

The preponderance of the evidence is against a finding that supports entitlement to an increased disability rating at any point during the appeal period. The medical evidence demonstrates that the Veteran's diabetes mellitus has been medically managed through a combination of insulin, oral hypoglycemic agents, and a restricted diet; this satisfies the criteria for a 20 percent disability rating and no higher. 38 C.F.R. § 4.l19 DC 7913. 

The Board has also considered the lay evidence of record. The Veteran proffered a July 2012 statement from his wife who asserted that the Veteran's doctor told him to lose weight on a strict diet or insulin would be required. She elaborated that the Veteran tried to lose weight and had lost a few pounds but his blood sugar has not been under control with the diet and oral medication. Further, the Veteran's wife stated that the Veteran's wife stated that the Veteran cannot pass a Department of Transportation (DOT) physical to operate equipment necessary in his business. She also indicated that the Veteran had fatigued easily, lost muscle, and had pain in the legs, feet, and ankles. The Veteran made similar statements in July 2012. 
In an October 2013 statement, the Veteran asserted that a 40 percent disability rating for diabetes mellitus type II is warranted based on his restricted diet and daily activities along with oral hypoglycemic medication. In a November 2014 notice of disagreement, the Veteran indicated that he is insulin dependent with a restricted diet and a severe reduction in daily activities. 

In a June 2014 statement the Veteran contended that the disability rating for his diabetes mellitus was not accurately rated although he is insulin dependent and required a restricted diet and that a 40 percent rating is warranted. The Veteran indicated that his daily activities, mobility and stamina are severely limited. The Veteran made similar statements in an April 2016 VA Form 9.

In regard to the Veteran's assertions that his diabetic condition required insulin, DC 7913 provides a 40 percent disability rating for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. The evidence does not show that the Veteran's diabetes mellitus required regulation of activities at any point in the appeal period. DC 7913 provides a 20 percent disability rating for diabetes mellitus requiring insulin and a restricted diet or oral hypoglycemic agent and a restricted diet. The Veteran's disability rating remains at 20 percent regardless of the form of medication used, either one or both injectable insulin or oral hypoglycemic agents, because a regulation of activities was not was not necessary for management of the Veteran's diabetes mellitus. As the rating criteria are conjunctive, for a higher 40 disability rating to be warranted, insulin, restricted diet, and regulation of activities are all required to be a part of the Veteran's treatment regimen. 38 C.F.R. § 4.119, DC 7913. See Camacho, 21 Vet. App. 360. See also Melson, 1 Vet. App. 334.

A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. There is no question that the Veteran's diabetes required a restricted diet. The evidence does not indicate that the Veteran had episodes of hypoglycemia which required one or two hospitalizations per year or twice a month visits to a diabetic care provider. If the Veteran's diabetic condition would require additional visits to a diabetic care provider due to episodes of hypoglycemia without self-treatment, provided that a regulation of activities was not necessary as part of his prescribed diabetic treatment regimen, the Veteran's disability rating would not change regardless because the rating criteria is conjunctive. Id. As the rating criteria are conjunctive, for a higher 60 disability rating to be warranted, insulin, restricted diet, regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider are all required. 38 C.F.R. § 4.119, DC 7913. See Camacho, 21 Vet. App. 360. See also Melson, 1 Vet. App. 334.

"Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho, 21 Vet. App. 360. It is clear that the term "regulation of activities" should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition. 

The lay statements from the Veteran do not support an indication of "regulation of activities" as defined by DC 7913 above. The Veteran does not describe an avoidance of strenuous occupational and recreational activities of how physical activities adversely affected his diabetic condition. VA Medical records indicate that the Veteran was counseled on the importance of regular exercise and specific lifestyle modifications were made in an attempt to control the Veteran's hypertension and blood sugar for diabetes mellitus type II. The medical records do not indicate that an avoidance of strenuous occupational and recreational activities were prescribed in the context of how physical activities can adversely affect one's ability to control a diabetic condition but instead exercise was recommended in an effort positively affect his health including his hypertension and diabetic condition. See Camacho, 21 Vet. App. 360.

The preponderance of the evidence is against a finding that a medical treatment provider has recommended avoidance of strenuous physical activity in an effort to better control the Veteran's diabetes. To the contrary, the medical evidence, specifically the April 2014 and September 2012 examination reports, reveals that throughout the appeal period, the Veteran did not require regulation of activities as part of his treatment regimen for diabetes mellitus. Similarly, the examination reports show that the Veteran did not have episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. Accordingly, a disability rating of 40 percent or higher for a diabetes mellitus disability is not warranted. 38 C.F.R. § 4.119 DC 7913.

The Board has considered application of additional DCs that are raised by the evidence of record. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this regard, the Board has considered whether the Veteran is entitled to separate disability ratings for complications of his diabetes mellitus; however, service connection has already been granted for the identified complications of the Veteran's diabetes. 

In a May 2014 rating decision, service connection was granted for peripheral neuropathy of the right and left upper extremities associated with the service-connected diabetes mellitus at a 10 percent disability rating each, effective April 23, 2014. In a December 2010 rating decision, service connection was also granted for peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus at a 10 percent disability rating each, effective September 30, 2010. Service connection for erectile dysfunction associated with diabetes mellitus is combined with the Veteran's diabetes mellitus, and is considered included within the 20 percent disability rating as the severity of this disability is noncompensable. 38 C.F.R. § 4.119, DC 7913, Note (1). In addition, special monthly compensation based on loss of use of a creative organ was also granted, effective September 30, 2010. 
 
In the April 2014 VA examination report, the examiner also noted that bilateral upper and lower extremity diabetic peripheral neuropathy were recognized complications of diabetes mellitus. The Veteran had incomplete paralysis of the upper extremities bilaterally with the median nerve affected at a mild severity. The Veteran also had incomplete paralysis of the lower extremities bilaterally with the sciatic nerve affected at a mild severity, which was also shown during the September 2012 VA examination. Upper extremity neuropathy was not shown during the September 2012 VA examination. The Veteran is in receipt of service-connection for both of these conditions, as discussed above. The Veteran has not shown a moderate incomplete paralysis of the respective upper or lower extremities bilaterally at any point in the appeal period to warrant an increased rating under DC 8520 or 7913-8715. Accordingly, the Board finds that entitlement to a separate disability rating for complications caused by diabetes mellitus other than those already service-connected is not warranted.

The Veteran is competent to report observable symptoms. Layno, 6 Vet. App. 465. However, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for Veteran's diabetes mellitus. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology. The Board has accorded more probative value to the opinions provided by medical professionals, as they are in the best position on whether the Veteran's activities need to be regulated.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for diabetes mellitus at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus is denied.



REMAND

In an April 2014 rating decision, the RO denied the Veteran's claim for an increased rating for his service-connected PTSD. The Veteran timely filed a Notice of Disagreement (NOD) in November 2014. The RO provided the Veteran with a Statement of the Case (SOC) in February 2016 and the Veteran filed a VA Form 9 in April 2016. As mentioned previously, the Veteran requested a Board video conference hearing for the issue of entitlement to an increased disability rating for PTSD. A Board video conference hearing on the increased rating for PTSD has not been scheduled.

A determination with respect to the increased rating claim for PTSD may have an impact upon consideration of the issue of entitlement to TDIU on appeal; the Board finds that these issues are inextricably intertwined. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, Board consideration of the merits of the Veteran's TDIU claim is deferred pending a video conference hearing and adjudication of the Veteran's increased rating claim for PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Following a Board video conference hearing for the issue of an increased rating for PTSD, adjudicate the Veteran's claim an increased rating for PTSD.

2. Thereafter, based on the entirety of the evidence, adjudicate the claim of entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


